STATE OF VERMONT
SUPERIOR COURT                                                ENVIRONMENTAL DIVISION
Environmental Division Unit                         Docket No.6-1-11 Vtec, 102-6-09 Vtec &
                                                                             101-6-09 Vtec

                      ANR v Bacon d/b/a Bacon Timber Harvest

                             ENTRY REGARDING MOTION

Title:        Motion to Continue Post-Judgment hearing (Motion 10)
Filer:        Ken Bacon
Attorney:     Jason J. Sawyer
Filed Date:   February 5, 2016
ANR Response filed during February 8, 2016 hearing.
The motion is GRANTED.

       The Court is very troubled by the repeated continuances that Respondents have
requested, both pre- and post-trial in these various Dockets. The Court recognizes and is
sympathetic towards Ken Bacon, Jr., due to his injuries from a logging accident last fall.
However, this most recent continuance request was filed with the Court less than a week prior
to the upcoming hearing; that hearing was scheduled shortly after the prior continuance
request was granted during the Court’s last in-person hearing on October 27, 2015.
        Due to the significant claims presented by ANR, including the claim that Respondents’
repeated contempt of the Court’s Orders justifies incarceration, the Court does hereby GRANT
Respondents’ continuance request. Based upon representations made by Respondents’
attorney at the February 8, 2016 hearing (in reliance upon Respondents’ representations to
him), The Court has rescheduled the hearing on ANR’s further motion to compel and for
contempt. See attached Notice of Hearing. Any further motions to continue must be filed no
later than March 15, 2015, and must be supported by an explanation from Mr. Bacon’s treating
physician that details his injuries, current capacity to confer with his attorney, whether he has
reached a medical end result, and his ability to attended even abbreviated court hearings.
So ordered.

Electronically signed on February 09, 2016 at Burlington, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division
Notifications:
John S. Zaikowski (ERN 4276), Attorney for Petitioner Agency of Natural Resources
Jason J. Sawyer (ERN 4192), Attorney for Respondents Ken Bacon, Sr. and Ken Bacon, Jr.
dchamber